DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 16 and 45 are objected to because of the following informalities:  claim 16, line 3 recites “second indication information” without the recitation of “first indication information”.
 Claim 45, line 2 recites “second indication information” without the recitation of “first indication information”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-28 and 44-58 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, line 2 (from the bottom), “a precoding vector” is vague and indefinite as there is an unclear antecedent in line 5.
 Claim 15, line 2 (from the bottom), “one or more frequency domain units” is vague and indefinite as there is an unclear antecedent in lines 5-6.
Claim 44, line 2 (from the bottom), “a precoding vector” is vague and indefinite as there is an unclear antecedent in line 9.
 Claim 44, line 2 (from the bottom), “one or more frequency domain units” is vague and indefinite as there is an unclear antecedent in line 9.
Claims 16-18 and 45-58 are rejected for being dependent on a rejected claim.
Allowable Subject Matter
Claims 1-14 and 29-43 are allowed.
Claims 15-28 and 44-58 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record do not seem to teach or fairly suggest in combination with the other claimed limitations, the limitations of “the first indication information indicates L1 space domain vectors in a space domain vector set, K1 frequency domain vectors in a frequency domain vector set, and T1 space-frequency component matrices, 1 space-frequency component matrices, wherein the L1 space domain vectors and the K1 frequency domain vectors correspond to M1 space- frequency component matrices that comprise the T1 space-frequency component matrices , wherein each of the M1 space-frequency component matrices is uniquely determined by a different combination of one of the L1 space domain vectors and one of the K1 frequency domain vectors”, recited in the base claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020. The examiner can normally be reached 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633